—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 6, 1999, convicting him of criminally negligent homicide, assault in the third degree (two counts), reckless endangerment in the second degree, and reckless driving, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction of criminally negligent homicide is not supported by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the evidence established the defendant’s guilt of criminally negligent homicide beyond a reasonable doubt (see, People v Haney, 30 NY2d 328; People v Mitchell, 213 AD2d 562; People v Senisi, 196 AD2d 376). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., O’Brien, Sullivan and H. Miller, JJ., concur.